Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 4/30/2019. 
Claims 18-40 are pending in this Office Action. Claims 1-17 are cancelled. Claims 18, 24 and 34 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 12 of U.S. Patent No. 10,353,893. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims claimed: receiving an electronic message containing one or more data items; storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device, wherein each of the first set of partitions is not grouped; remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping, wherein each second partition of the second set of partitions corresponds to a directory in a file system, and wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered by traversing a directory structure, wherein the location keys each include a partition identifier having a storage unit identifier and a partitioning column value; storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions; organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values; storing the ordered second partitions in the second electronic data storage device so as to maintain the strict . 
For this reason, this feature is not distinguished from one to another and there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.   

Instant application 16/398586
Patent 10,353,893
Claim 1:
A system for storing ordered data, the system comprising: one or more processors; computer readable storage coupled to the one or more processors, the computer readable storage having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
receiving an electronic message containing one or more data items; 
storing the received data items to a first set of one or more first partitions as first stored data 
remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping, wherein each second partition of the second set of partitions corresponds to a directory in a file system, and wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered by traversing a directory structure, wherein the location keys each include a partition identifier having a storage unit identifier and a partitioning column value; 
storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; 

organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values; 
storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering; 
permitting the computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and 
narrowing a set of rows to a sub-set of rows to evaluate prior to handling data; and 
executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows

A method for storing ordered data in a computer data system, the method comprising:





receiving an electronic message containing one or more data items; 
storing the received data items to a first set of one or more first partitions as first stored data 
remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping, wherein each second partition of the second set of partitions corresponds to a directory in a file system, and wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered by traversing a directory structure, wherein the location keys each include a partition identifier having a storage unit identifier and a partitioning column value; 
storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; 

organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values; 
storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering; 
permitting the computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and 
narrowing a set of rows to a sub-set of rows to evaluate prior to handling data; and 
executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows.

A system for storing ordered data, the system comprising: one or more processors; 
receiving an electronic message containing one or more data items; 
storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device, wherein each of the first set of partitions is not grouped; 
remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping, wherein each second partition of the second set of partitions corresponds to a directory in a file system, and wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered 
storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; 
sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions; 
organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values; 
storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering; 
permitting the computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and 

executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows

A method comprising:







receiving an electronic message containing one or more data items; 
storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device, wherein each of the first set of partitions is not grouped; 
remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping, wherein each second partition of the second set of partitions corresponds to a directory in a file system, and wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered 
storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions; 




storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering; 
permitting a computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and 

executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows.

A system for storing ordered data, the system comprising: one or more processors; computer readable storage coupled to the one or more processors, the computer readable storage having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
receiving an electronic message containing one or more data items; 
storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device, wherein each of the first set of partitions is not grouped; 

storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; 
sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions; 
organizing a partition of the ordered second partitions into two or more groups having one 
storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering; 
permitting the computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and 
narrowing a set of rows to a sub-set of rows to evaluate prior to handling data; and 
executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows

A method comprising:







receiving an electronic message containing one or more data items; 
storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device; 



storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; 
sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions; 
organizing a partition of the ordered second partitions into two or more groups having one 
storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering; 
permitting a computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and 
narrowing a set of rows to a sub-set of rows to evaluate prior to handling data; and 
executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

24-26, 28-31, 34-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy et al. (US. Patent No. 7,219,302 B1), hereinafter “O'Shaughnessy” in view of Johnson et al. (US Pub. No. 2010/0042587 A1), hereinafter “Johnson”.
Regarding claim 24, O'Shaughnessy teaches a method comprising: 
		receiving an electronic message containing one or more data items (O'Shaughnessy, See col. 12, lines 55-58 , a received electronic communication that has been separated upon arrival by a software method of the present invention into an e-mail message and an attachment); 
		storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device (O'Shaughnessy, See col. 6, lines 24-26, maintaining all the different objects a user may need to use on the road in one folder location); 
		remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping (O'Shaughnessy, See col. 6, lines 24-31, By maintaining all the different objects a user may need to use on the road in one folder location, known and defined by the user, the present invention makes copying between computing systems or devices less burdensome as well as creates identical folders on different computing systems or devices, thereby reducing loss of information and maximizing efforts spent on file maintenance); 
		storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping (O'Shaughnessy, See col. 6, lines 24-31, creates identical folders on different ; 
		sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions (O'Shaughnessy, See col. 13, lines 13-20, a user, while working within a user-defined folder may sort the files displayed in the Workspace 90 to include only those communication files, i.e., e-mail messages and attachments, that contain a certain contact. In FIG. 9, the sort was limited to those files within an exemplary user-defined activity folder, Activity A folder 42a, that contain an exemplary contact, "Contact 2", in field 70f. Thus, FIG. 9 shows that subset of folders, 44e, 44l, 44i, and 44n, within user-defined Activity A folder 42a that contain "Contact 2" in field 70f); and 
		storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering (O'Shaughnessy, See col. 6, lines 24-31, creates identical folders on different computing systems or devices, thereby reducing loss of information and maximizing efforts spent on file maintenance [creating identical folders maintains the exact order])  and does not explicitly disclose organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values.
		However, Johnson teaches organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values (Johnson, See [0025], According to the present invention, a hybrid layout of data in a database is created, wherein measure columns and non-measure columns are separated, with the non-measure columns assigned to vertical partition(s), also referred to herein 
It would have been obvious, at the time the invention was filed, to have modified the teachings of O'Shaughnessy, by that of Johnson, to provide organization of data in a database. More specifically, the invention introduces a hybrid layout for data in the database that supports an efficient block oriented query processing (Johnson, See [0002]).
	Regarding claim 25, O'Shaughnessy in view of Johnson further teaches the method of claim 24, wherein the organizing includes generating grouping metadata associated with the respective ordered second partition (Johnson, See [0032], The examiner notes that the data identified as non-measure data are grouped into a bank.  "non-measure" is identifying information about the data in that particular group). 
	Regarding claim 26, O'Shaughnessy in view of Johnson further teaches the method of claim 24, wherein the first electronic data storage device and the second electronic data storage device are different from each other (O'Shaughnessy, See col. 6, lines 24-31, By maintaining all the different objects a user may need to use on the road in one folder location, known and defined by the user, the present invention makes copying between computing systems or devices less burdensome as well as creates identical folders on different computing systems or devices, thereby reducing loss of information and maximizing efforts spent on file maintenance). 
	Regarding claim 28, O'Shaughnessy in view of Johnson further teaches the method of claim 24, wherein the organizing includes: Organizing each partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values (Johnson, See [0025], According to the present invention, a hybrid layout of data in a database is created, wherein measure columns and non-measure columns are . 
	Regarding claim 29, O'Shaughnessy in view of Johnson further teaches the method of claim 28, wherein the organizing includes generating grouping metadata associated with each respective ordered second partition (Johnson, See [0032], The examiner notes that the data identified as non-measure data are grouped into a bank.  "non-measure" is identifying information about the data in that particular group). 
	Regarding claim 30, O'Shaughnessy in view of Johnson further teaches the method of claim 24, wherein each of the first set of partitions is not grouped (Johnson, See [0025], non-measure column data before being separated into partitions or “banks”). 
	Regarding claim 31, O'Shaughnessy in view of Johnson further teaches the method of claim 24, wherein at least one of the first set of partitions is not grouped (Johnson, See [0025], non-measure column data before being separated into partitions or “banks”). 
	 
	Regarding claim 34, O'Shaughnessy teaches a nontransitory computer readable medium O'Shaughnessy, See col. 4, lines 26-48)  to perform operations including: 
	receiving an electronic message containing one or more data items (O'Shaughnessy, See col. 12, lines 55-58 , a received electronic communication that has been separated upon arrival by a software method of the present invention into an e-mail message and an attachment); 
	storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device (O'Shaughnessy, See col. 6, lines 24-26, maintaining all the different objects a user may need to use on the road in one folder location),	remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping (O'Shaughnessy, See col. 6, lines 24-31, By maintaining all the different objects a user may need to use on the road in one folder location, known and defined by the user, the present invention makes copying between computing systems or devices less burdensome as well as creates identical folders on different computing systems or devices, thereby reducing loss of information and maximizing efforts spent on file maintenance); 
	storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping (O'Shaughnessy, See col. 6, lines 24-31, creates identical folders on different computing systems or devices, thereby reducing loss of information and maximizing efforts spent on file maintenance); 
	sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions (O'Shaughnessy, See col. 13, lines 13-20, a user, while working within a user-defined folder may sort the files displayed in the Workspace 90 ; and 
	storing the ordered second partitions in the second electronic data storage device so as to maintain the strict ordering (O'Shaughnessy, See col. 6, lines 24-31, creates identical folders on different computing systems or devices, thereby reducing loss of information and maximizing efforts spent on file maintenance [creating identical folders maintains the exact order]) and does not explicitly disclose wherein at least one of the first set of partitions is not grouped; 
organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values.
		However, Johnson teaches wherein each of the first set of partitions is not grouped (Johnson, See [0025], non-measure column data before being separated into partitions or “banks”);
		organizing a partition of the ordered second partitions into two or more groups having one or more grouping levels based on one or more column values (Johnson, See [0025], According to the present invention, a hybrid layout of data in a database is created, wherein measure columns and non-measure columns are separated, with the non-measure columns assigned to vertical partition(s), also referred to herein as banks. Each bank is sized to be a divisor of a machine register size. One or more columns from the non-measure category of columns are assigned to each bank).
Johnson, See [0002]).

Regarding claims 35-36 and 38, the instant claims are program claims which correspond to the method claims 25-26 and 30 above, therefore they are rejected for the same reason as set forth above.
	
Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy in view of Johnson as applied to claims 24 and 34  above, and further in view of Talius et al. (US  Pub. No. 2011/0178984 A1), hereinafter “Talius”.
	Regarding claim 27, O'Shaughnessy in view of Johnson does not explicitly disclose the method of claim 24, wherein the second partitions are arranged according to an overall schema and the ordered partitions are arranged according to a partition schema associated with each respective ordered partition.
	However, Talius teaches the method of claim 24, wherein the second partitions are arranged according to an overall schema and the ordered partitions are arranged according to a partition schema associated with each respective ordered partition (Talius, See [0049], [0053] and [0058], the copy operation is safe, since it does not destroy the transactional consistency of the secondary partition until the copy completes successfully. The copy scan stream is used on partition data 606 being scanned to the secondary replica.  All the row and schema operations wait for barriers that were generated by the primary replica before 
It would have been obvious, at the time the invention was filed, to have modified the teachings of O'Shaughnessy and Johnson, by that of Talius, to provide an implementation of transactions semantics in database management systems as well as algorithms for recovering from failures by building additional replicas and catching up replicas after a failure. (Talius, See [0003]).

	Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy in view of Johnson as applied to claims 24 and 34  above, and further in view of Rasizade et al. (US Pub. No. 2007/0116287 A1), hereinafter “Rasizade”.
	Regarding claim 32, O'Shaughnessy in view of Johnson further teaches the method of claim 24, wherein each second partition of the second set of partitions corresponds to a directory in a file system (O'Shaughnessy, See col. 8, lines 39-44, The folder is part of the directory structure, known as a tree directory structure. Therefore, for the purposes of this description, a folder is the equivalent of a directory. Each folder or directory may contain one or more files and may contain one or more folders or subdirectories [The examiner interprets each folder as a partition and since each folder corresponds to a directory, each folder partition/ folder on the second set (second machine) will be/ correspond to a directory].  Also, see col. 6, lines 24-31 for the second machine) and does not explicitly disclose wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered by traversing a directory structure , and wherein the location keys each include a partition identifier having a storage unit identifier and a partitioning column value.
 	However, Rasizade teaches wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered by traversing a directory structure , and wherein the location keys each include a partition identifier having a storage unit identifier and a partitioning column value ([The examiner interprets this limitation as learning location keys and how to retrieve the content (i.e. partition, table, etc., via a query) by searching through a directory]. Rasizade, See [0082]-[0083], The RO navigation mechanism performing the process of FIG. 8 may comprise computer program code stored in and executed by the host device 24 which sends commands to the memory system where the content files, RO files and the key navigation files are stored.  The RO navigation file may be stored in a public partition or area along with the content files in directories in directory trees in the same manner as that shown in FIG. 4 involving key management.).
It would have been obvious, at the time the invention was filed, to have modified the teachings of O'Shaughnessy and Johnson, by that of Rasizade, to provide a system for managing keys used for encryption and/or decryption and/or rights objects that control use of or access to content (Rasizade, See [0002]).

Regarding claim 39, the instant claim is program claim which corresponds to the method claim 32 above, therefore it is rejected for the same reason as set forth above.

	 Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy in view of Johnson as applied to claims 24 and 34  above, and further in view of Purcell et al. (US Pub. No. 2006/0136380 A1), hereinafter “Purcell”.
	Regarding claim 33, O'Shaughnessy in view of Johnson does not explicitly disclose the method of claim 24, further comprising: permitting a computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and narrowing a set of rows to a sub-set of rows to evaluate prior to handling data; and executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows.
	However, Purcell teaches the method of claim 24, further comprising: permitting a computer data system to defer accessing data by narrowing from a full set of locations to a sub-set of locations according to a query, and narrowing a set of rows to a sub-set of rows to evaluate prior to handling data; and executing query operations against the sub-set of locations on a per-partition basis based on the sub-set of locations and the sub-set of rows (Purcell, See [0037]-[0038]). 
It would have been obvious, at the time the invention was filed, to have modified the teachings of O'Shaughnessy and Johnson, by that of Purcell, to provide multi-table query system utilizes indexes to provide filtering and then obtains the desired data. The multi-table query system reduces excessive data retrieval by minimizing access by multi-table joins to data pages until absolutely necessary in a process of executing the query. The multi-table query system improves runtime performance and minimizes a risk of poor performance if the optimizer of the DBMS incorrectly estimates the filtering and chooses a less than optimal table join sequence. The multi-table query system does not require the implementation of any additional indexing Purcell, See ABSTRACT).

Regarding claim 40, the instant claim is program claim which corresponds to the method claim 33 above, therefore it is rejected for the same reason as set forth above.

Allowable Subject Matter
Claims 18-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168